Affirmed and Memorandum Opinion filed June 12, 2008







Affirmed
and Memorandum Opinion filed June 12, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00233-CR
____________
 
KARLENE JOE SMITH-HENDERSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Criminal
Court at Law No. 15
Harris County, Texas
Trial Court Cause No.
1484166
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the offense of driving while
intoxicated. On March 12, 2008, the trial court sentenced appellant to
confinement for three days in the Harris County Jail.
On March
18, 2008, the trial court held a hearing regarding bond on appeal.  During this
hearing, appellant indicated she no longer desired to prosecute her appeal. 
The hearing record from this hearing was filed on April 8, 2008.




On the
basis of appellant=s statement on the record that she no longer desired to
prosecute her appeal, this court has considered the appeal without briefs.  See
Tex. R. App. P. 38.8(b).
The case
is before us without a reporter=s record of the trial or bill of exception.
We find
no fundamental error.
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 12, 2008.
Panel consists of Justices Yates, Anderson,
and Brown.
Do not publish - Tex. R. App. P. 47.2(b).